'JOHNSTONJudge.
The plaintiff claims under a deed irans- " ferring a Negro slave to A, his executors, adminisraters and assigns forever; provided, í/jeí if A died under 18 or without issue, then to the plaintiff\ A. died under 18. The absolute property vested in A. and the after limitation is void. Mad he given for the life of A. and made a limitation over it would seem as if there was something left to be disposed of after the !ue of A. Here that is impossible; there cannot be a limitation by deed of the remainder of a personal chattel. The case of Timms and Potter was the limitation of a trust in remainder and that i» good.